ACCEPTED
                                                                                           03-15-00079-CR
                                                                                                   6229422
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     7/27/2015 10:44:19 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-15-00079-CR

DAVID KENT THACKER, JR.                    §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
V.                                         §         DISTRICT 7/27/2015
                                                               COURT10:44:19
                                                                          OF AM
                                                                  JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS  Clerk




     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was convicted by a jury of the offense of Driving While

Intoxicated with Two or More Previous Convictions for the Same Type of Offense.

The offense was thereby enhanced from a third-degree felony to habitual, and

Appellant received a life sentence on January 28, 2015. Appellant’s brief was filed

on April 17, 2015. The State’s brief is currently due on July 27, 2015.

                                         II.

      I am handling the appeal for the State in this case. I filed the State’s brief in

03-14-00639-CR on July 13, 2015. I have reviewed – and, when required, filed an

answer to – expunctions and nondisclosures; within the past two weeks, I have also

prepared an expunction petition and order and performed other research related to

                                          1
expunctions. I have recently assisted other attorneys in the office with issues in

their appeals, including a trial court hearing on a dispute related to a reporter’s

record in 03-14-00570-CR and findings of fact and conclusions of law in a

remanded State’s appeal in 03-15-00153-CR. Additionally, I have assisted other

attorneys in the office – and in one instance, an attorney from another county’s

office – by researching various issues that have arisen in their trials. I am currently

attempting to finish the State’s brief in 03-14-00818-CR. I have not yet been able

to work on a response in the instant case, and respectfully request an extension of

30 days to file the State’s brief. This is the third extension sought by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until August 26, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.

                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant DAVID KENT

THACKER, JR.’s attorney in this matter:

      Gerald C. Moton
      11765 West Avenue, PMB 248
      Austin, TX 78216
      motongerald32@gmail.com
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 27th day of July, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3